Citation Nr: 0740378	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  04-06 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to July 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 decision of the in 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The veteran testified at a Travel Board hearing via video 
conference in May 2005 before the undersigned Veterans Law 
Judge.  A transcript of the hearing testimony is associated 
with the claims file.  The Board remanded the case in August 
2005.  


FINDING OF FACT

The preponderance of the probative evidence indicates that 
asbestosis was not incurred in or aggravated by active 
service.


CONCLUSION OF LAW

Pulmonary asbestosis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107(b) (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
January 2003 and September 2005 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  VA has fulfilled its duty to assist the 
veteran in obtaining identified and available evidence needed 
to substantiate his claim, and as warranted by law, affording 
VA examinations.  VA informed him of the need to submit all 
pertinent evidence in his possession and, in a May 2006 
letter, provided adequate notice of how disability ratings 
and effective dates are assigned.  While he may not have 
received full notice prior to the initial decision, after 
notice was provided the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claims, 
and the claim was readjudicated, as shown in the July 2006 
Supplemental Statement of the Case.  The veteran was provided 
the opportunity to present pertinent evidence and testimony. 
 In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, however, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran asserts that his current respiratory disorders 
were caused by asbestos exposure while serving as a deck hand 
while in military service.  Specifically, it is alleged that 
the veteran was exposed to asbestos dust while serving as a 
Seaman First Class Boatswains Mate on board the U.S.S. John 
Hood (DD-655) from March 1953 to May 1956, including while it 
was in dry-dock for repairs at Newport News Shipyard in early 
1953, the summer of 1954, and in 1955.  The veteran also 
alleges that, during one of these repair periods, his job 
included removing asbestos from pipes in areas that were 
under repair.  He also reported that he was exposed to 
asbestos while holding asbestos blankets for welders and by 
having to live on board the ship while it was being repaired.  
He states that he was not issued, nor did he use, any 
protective devices while performing that work.

Governing Law and Regulation

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

There is no specific statutory or regulatory guidance with 
regard to claims of entitlement to service connection for 
asbestosis or other asbestos-related diseases. VA M21-1MR, 
Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, entitled 
"Developing Claims for Service Connection for Asbestos-
Related Diseases," and Part IV, Subpart ii, Chap. 2, Sec. C, 
Para. 9, entitled "Service Connection for Disabilities 
Resulting from Exposure to Asbestos," contain guidelines for 
the development of asbestos exposure cases.  These documents 
essentially acknowledge that inhalation of asbestos fibers 
can result in fibrosis and tumors, and produce pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of the 
pleura and peritoneum, and cancer of the lung, 
gastrointestinal tract, larynx, pharynx and urogenital system 
(except the prostate), with the most common resulting disease 
being interstitial pulmonary fibrosis (asbestosis).

These provisions pertain to occupational exposure, and 
acknowledge that high exposure to asbestos and a high 
prevalence of disease have been noted in insulation and 
shipyard workers.  Noted is that the latent period varies 
from 10 to 45 or more years between first exposure and 
development of disease.  These provide that the clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal lung disease.

These manual provisions provide that VA must determine 
whether military records demonstrate evidence of asbestos 
exposure in service; whether there is pre-service and/or 
post-service evidence of occupational or other asbestos 
exposure; and then make a determination as to the 
relationship between asbestos exposure and the claimed 
diseases, keeping in mind the latency and exposure 
information pertinent to the veteran.  

Analysis

The service medical records are negative for any entries 
related to complaints, findings, or treatment for, any 
asbestos-related symptoms.  The most remarkable event noted 
in the service medical records is the veteran's treatment for 
pneumonia in April 1953, which resolved.  He was treated for 
acute bronchitis in May 1953.  Periodic X-rays taken 
thereafter were read as being negative.  The July 1956 Report 
of Examination For Release From Active Service notes the 
veteran's chest X-ray was negative, and the lungs and chest 
were assessed as normal.

Service personnel records confirm the veteran's assignment 
aboard the John Hood.  An excerpt from the U.S. Naval History 
Center notes the vessel underwent repairs approximately 
during the dates provided by the veteran.

A March 1988 report of his private physician, Dr. Gaziano, 
notes that following his separation from active service, the 
veteran worked a number of jobs prior to his long-term 
employment with Kaiser Aluminum.  He worked for a natural gas 
company for two years, primarily at a pumping station, and 
then a year on a riverboat.  Afterwards, he worked for Kaiser 
Aluminum for 30+ years.  Dr. Gaziano opined that the veteran 
had a mixed dust pneumoconiosis including asbestos, but also 
noted there was no evidence of a parenchymal pulmonary 
condition at that time.  He recommended the veteran stop 
smoking in view of his occupational lung disease.

A January 1989 Report of the Occupational Pneumoconiosis 
Board, Charleston, West Virginia, notes a finding that the 
veteran had been exposed to a dust hazard for 28 years, with 
sufficient exposure to have caused occupational 
pneumoconiosis.  The veteran's X-rays at that time showed 
moderate nodular fibrosis due to the occupational 
pneumoconiosis.  The Occupational Pneumoconiosis Board 
awarded him disability as a result of those findings.  This 
decision did not reference the appellant's military service. 

An April 2003 VA examination report notes that the examiner 
diagnosed the veteran as having chronic bronchitis secondary 
to cigarette smoking, with an element of chronic obstructive 
pulmonary disease, which the examiner opined was not causally 
related to the veteran's active service.  The examiner also 
diagnosed the veteran as having an occupational lung disease 
secondary to his 33-year exposure at a Kaiser Aluminum plant.  
The examiner observed that the veteran was aboard ship for 
less than four years.  While it was likely that he had some 
exposure to asbestos during those four years, he did not work 
primarily in the engine or boiler room.  The examiner opined 
that the veteran's history, pulmonary function tests, and the 
examination, indicated his interstitial lung disease was 
secondary to occupational lung disease.

In a June 2005 letter, Dr. Gaziano noted that a June 2005 
letter from the veteran informed him that he had asbestos 
exposure in the Navy for several years that included tearing 
asbestos off pipes and using asbestos blankets.  Based on 
that reported history from the veteran, Dr. Gaziano opined 
with a reasonable degree of medical certainty that the 
veteran's Naval exposure contributed to his mixed dust 
pneumoconiosis.

As noted, VA requires radiographic evidence of parenchymal 
lung disease for there to be a credible diagnosis.  Dr. 
Gaziano did not provide any such x-ray evidence with his 
opinion.  He, and other providers, was afforded the 
opportunity to do so while the case was on remand, but no 
additional information or evidence was received.

A June 2006 VA examination report notes that examination 
revealed decreased breath sounds, wheezing, persistent cough, 
and dyspnea on mild exertion.  X-rays were read to show an 
abnormal opacity in the right lower lung zone.  The examiner 
diagnosed asbestosis.  

In response to the RO's request for a nexus opinion, the 
examiner noted the veteran's Naval work history, which 
included sweeping asbestos-containing debris without the 
benefit of any respiratory protection.  On the other hand, 
however, during his employment at Kaiser during the period 
1960 to 1974, asbestos was frequently used in many different 
areas as an insulator on furnaces and other things.  The 
veteran reported that he frequently used his hands to 
transfer asbestosis from bags to reinforce insulation on 
furnaces and other uses in casting.  He did not use 
respiratory protection while employed at Kaiser.  The 
examiner also noted that, after 1974, there was less exposure 
to asbestos in the workplace due to Environmental Protection 
Agency regulatory action.

The examiner found that it was obvious that the vast majority 
of the veteran's asbestos exposure was in the post-service 
workplace: 14 years of extensive exposure, plus another 19 
years of lower amounts of asbestos exposure, compared with 
six months of "more than casual exposure" in the Navy while 
his ship was dry docked.  The examiner assessed the veteran's 
post service workplace exposure as huge when compared to his 
in-service exposure.  He also noted "the letter from Dr. 
Gaziano" did not even mention any military exposure to 
asbestos.

In deciding this appeal, the Board must weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  
The Board is mindful that it cannot make its own independent 
medical determination, and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30-1 (1998).  The Board may favor 
the opinion of one competent medical expert over that of 
another, provided the reasons therefor are stated.  Winsett 
v. West, 11 Vet. App. 420, 424-25 (1998).  Further, while the 
Board is not free to ignore the opinion of a treating 
physician, neither is it required to accord it substantial 
weight.  See generally Guerrieri v. Brown, 4 Vet. App. 467, 
471-73 (1993).  Courts have repeatedly declined to adopt a 
"treating physician rule," which would give preference, 
i.e., additional evidentiary weight, to this type of 
evidence.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 
2001).

It is unclear which one of Dr. Gaziano's letters the VA 
examiner referenced, as Dr. Gaziano's 2005 letter did in fact 
reference the veteran's personal report or claim of asbestos 
exposure in service.  Of greater significance, however, is 
that Dr. Gaziano noted no in-service history of asbestos 
exposure for the veteran in his 1988 report, even though he 
noted the veteran's Naval service.  In his records and his 
reports to the Occupational Pneumoconiosis Board that 
determined the veteran's entitlement to disability for 
asbestos exposure, Dr. Gaziano never discussed the veteran's 
Naval service as a potential source of exposure.  Thus, the 
Board of Veterans' Appeals accords minimal weight to his 
opinion.  In contrast, the VA examiners' opinions are fully 
supported by the probative evidence of record.

There is nothing in the claims file that contradicts the 
opinions of the VA examiners in 2003 and 2006 that, in all 
probability, the veteran's asbestosis is secondary to his 
20+-years exposure to asbestos while working for Kaiser 
Aluminum.  Thus, the Board is constrained to find that the 
preponderance of the evidence is against the veteran's claim.  
38 C.F.R. § 3.303.  In reaching this decision the Board 
considered
the doctrine of reasonable doubt.  As the preponderance of 
the evidence is against the veteran's claim, however, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

Entitlement to service connection for asbestosis is denied.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


